Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejections set forth over Aron in the previous office action are withdrawn in light of applicant’s arguments filed 9/29/21. The rejection over Zhong has been maintained and further applied to claims 17-18. The office action is therefore made non-final.

Claim Rejections - 35 USC § 102
Claims 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong (U.S. Pat. No. 6,197,051).
In column 1 lines 10-11 Zhong discloses medical devices having bio-compatible substrate coatings. In column 2 lines 30-31 Zhong discloses that the coatings comprise a polycarbonate-polyurethane composition, meeting the limitations of the thermoplastic polyurethane and lubricious coating of claims 14-16. In column 9 lines 20-31, particularly line 28, Zhong discloses that the medical devices can be made from silicone rubber, meeting the limitations of the silicone substrate of claim 14. The coated medical devices of Zhong therefore meet the limitations of claims 14-16. If the medical device is made from silicone rubber, both the outer and inner surfaces will be silicone substrates, meeting the limitations of claims 17-18. In column 9 lines 3-4 Zhong discloses that the medical device can be a catheter, as recited in claim 20, and in column 6 lines 31-38 and column 11 lines 1-56 (Examples 1-2) discloses that the coating can be formed by dipping the medical device in a dispersion or emulsion of the polycarbonate polyurethane and drying the device, which will lead to coating the outer surface of the catheter, meeting the limitations of claims 17 and 20.

Allowable Subject Matter
Claims 1-13 are allowed. Applicant’s arguments regarding the Aron reference cited in the previous office action are persuasive. Aron discloses a method comprising plasma deposition on the silicone substrate. Aron therefore leads one of ordinary skill in the art away from applying a polyurethane-containing directly to the silicone substrate. The rejections over Aron are therefore withdrawn. The Zhong reference cited in the above rejection also leads one of ordinary skill in the art away from the claimed method, since Zhong teaches a method of coating the substrate by dipping or spraying in an aqueous dispersion of polyurethane rather than a solution and curing at room temperature, and in column 3 lines 33-35 disparages the use of organic solvents and curing at high temperatures. Salensky (U.S. Pat. No. 4,312,693) discloses a method of treating silicone rubber with a plasma to improve the adhesion of a polyurethane coating, but the plasma treatment of Salensky is carried out at low pressure rather than atmospheric pressure. The prior art does not teach or render obvious the method of claims 1-13.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, as exemplified by the Zhong reference, does not specifically teach the claimed medical device where the device is an electrical lead.

Response to Arguments
Applicant's arguments filed 9/29/21 regarding Zhong have been fully considered but they are not persuasive. Applicant argues that the coating of Zhong is not disposed directly on the silicone substrate because the polycarbonate-polyurethane composition contains one or more internal emulsifying agents. However, the internal emulsifier of Zhong is a moiety on the polycarbonate polyurethane, rather than a separate component of the composition. See, for example, claim 1 of Zhong (“…said polycarbonate-polyurethane polymer having thereon one or more emulsifying agents which include at least one organic acid functional group). The presence of the internal emulsifying agent of Zhong therefore does not violate the claim limitation requiring the polyurethane to be disposed directly on the silicone substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771